Citation Nr: 0304440	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin disorders 
claimed as dermatographia, urticaria, sun sensitivity, tinea 
pedis, tinea cruris, atrophic dermatitis, and rashes on feet, 
thighs, hands, and fingers, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
claimed as sores in the mouth on a direct basis or 
alternatively as a disability due to undiagnosed illness.

3.  Entitlement to service connection for dysthymic disorder 
manifested by fatigue, insomnia, depression, and poor 
concentration, on a direct basis or alternatively as a 
disability due to undiagnosed illness.

4.  Entitlement to service connection for irritation of the 
eyes and blurred vision on a direct basis or alternatively as 
a disability due to undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by weight gain on a direct basis or alternatively 
as a disability due to undiagnosed illness.

6.  Entitlement to service connection for irritable bowl 
syndrome (claimed as a disability manifested by 
gastrointestinal symptoms including heartburn, diarrhea, 
constipation, and flatulence), on a direct basis or 
alternatively as a disability due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by respiratory symptoms including cough and 
shortness of breath on a direct basis or alternatively as a 
disability due to undiagnosed illness.

8.  Entitlement to service connection for bilateral impaired 
hearing disability on a direct basis or alternatively as a 
disability due to undiagnosed illness.

9.  Entitlement to service connection for bilateral tinnitus 
on a direct basis or alternatively as a disability due to 
undiagnosed illness.

10.  Entitlement to service connection for a sinus or 
rhinitis disorder on a direct basis or alternatively as a 
disability due to undiagnosed illness.

11.  Entitlement to service connection for a disability 
manifested by bladder incontinence on a direct basis or 
alternatively as a disability due to undiagnosed illness.

12.  Entitlement to service connection for a disability 
manifested by dizziness on a direct basis or alternatively as 
a disability due to undiagnosed illness.

13.  Entitlement to service connection for periodontal 
disease (claimed as a disability manifested by sore gums) and 
tooth decay on a direct basis or alternatively as a 
disability due to undiagnosed illness.

14.  Entitlement to service connection for a disability 
manifested by nosebleeds, on a direct basis or alternatively 
as a disability due to undiagnosed illness.

15.  Entitlement to service connection for a disability 
manifested by a diminished sense of smell, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

16.  Entitlement to service connection for a disability 
manifested by a diminished sense of taste, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

17.  Entitlement to service connection for a disability 
manifested by nighttime paralysis, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

18.  Entitlement to service connection for a disability 
manifested by uncontrolled spastic movements of all muscle 
groups, on a direct basis or alternatively as a disability 
due to undiagnosed illness.

19.  Entitlement to service connection for a disability 
manifested by soreness of multiple muscles and joints, 
including of the low back, on a direct basis or alternatively 
as a disability due to undiagnosed illness.

20.  Entitlement to service connection for a disability 
manifested by throat irritation, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

21.  Entitlement to service connection for a disability 
manifested by a bony growth of the left knee, on a direct 
basis or alternatively as a disability due to undiagnosed 
illness.

22.  Entitlement to service connection for residuals of 
tuberculin skin test, on a direct basis or alternatively as a 
disability due to undiagnosed illness.

23.  Entitlement to service connection for a disability 
manifested by headaches and blepharospasm, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

24.  Entitlement to service connection for a disability 
manifested by sore spots on the head, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

25.  Entitlement to service connection for a disability 
manifested by numbness of the feet, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

26.  Entitlement to service connection for residuals of 
exposure to depleted uranium.

27.  Entitlement to service connection for residuals of 
exposure to microwave radiation.

28.  Entitlement to service connection for hypertension on a 
direct basis or alternatively as a disability due to 
undiagnosed illness.

29.  Entitlement to service connection for a disability 
manifested by swollen glands of the neck, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

(The issue of entitlement to a higher initial rating than 30 
percent for bilateral pes planus with plantar fasciitis will 
be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1990 to February 
1992, with approximately five months' duty in Southwest Asia.

This appeal is from October 1993, May and November 1994, 
rating decisions of the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO), and September 
1995 and November 1997 rating decisions of the Nashville, 
Tennessee, RO.

The matters identified as issues on appeal have been stated 
and restated during the history of this case.  The appellant 
has reported symptoms and conditions for which he seeks 
compensation.  The ROs have restated some of the issues 
consistent with a perceived correspondence between several of 
the conditions as reported by the appellant and diagnostic 
terminology appearing in various medical reports in the 
record.  The ROs have also grouped and regrouped various 
conditions as single issues, qualifying each issue as a 
disability claimed as due to undiagnosed illness where the RO 
deemed there to be no conventional diagnosis for a claimed 
symptom.  See VA Adjudication Procedures Manual M21-1, Part 
VI,  c (Change 62, Oct. 3, 1997).

Each issue as named by the RO corresponds to a sign or 
symptom as stated by the appellant.  Most of the claims at 
issue were adjudicated in August 1993 and the appeals 
perfected prior to enactment of the statute providing for 
compensation for disabilities occurring in Persian Gulf War 
veterans.  See 38 U.S.C.A. § 1117 (West 2002).  The 
adjudications beginning with September 1995 styled most of 
the issues as a claimed condition "due to undiagnosed 
illness."  The entire case was readjudicated in November 
1997 pursuant to VBA Fast Letter 96-73 (July 16, 1996), and 
the RO issued notice and a statement of the case as if in an 
original determination.  Each claim is subject to application 
of all pertinent laws and regulations, and the Board has 
restated those issues that might be subject to adjudication 
on a direct basis or as "undiagnosed illness."

The procedural record shows the Board also has jurisdiction 
over a perfected appeal from a 30 percent rating for 
bilateral pes planus with plantar fasciitis of October 1995.  
In that rating, the RO corrected prior denials of service 
connection found to be clear and unmistakable errors and 
granted service connection with the rating effective from the 
day following separation from service.  

The Board remanded the case in October 1998.  The case is now 
returned to the Board.  The issue styled as for a higher 
rating was previously identified as a claim for increased 
disability rating.  While the case was on remand, the United 
States Court of Appeals for Veterans Claims (Court) handed 
down a decision distinguishing appeals from initial 
assignments of disability ratings in the decision that 
granted service connection from claims for increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The court 
reserved the term "increased rating" for claims based on an 
assertion that a disability had become worse since the most 
recent rating.  The Board has renamed the issues in this case 
consistent with the Court's ruling in Fenderson.

In a statement received in January 1994, the appellant 
claimed disability from what he termed a "nervous system 
disorder" causing a sensation of "surging," and a visual 
disturbance in which objects appeared to "jump out" at him.  
The RO adjudicated and denied that claim in May 1994, but 
nothing of record constitutes notice to the appellant of that 
decision.  The appellant is entitled to notice, 38 C.F.R. 
§ 3.103(b) (2002), and the matter is referred to the RO for 
appropriate action.

It appears the appellant may have intended with his April 
1994 substantive appeal to claim service connection for 
tuberculosis as well as for the adjudicated issue of 
residuals of the skin test.  The appellant reported having 
respiratory symptoms after he had the skin test.  Other of 
his statements imply he does not believe the test was 
negative as he states he was told.  VA respiratory 
examinations have been headed "Nontuberculosis," and the RO 
has not adjudicated a claim for tuberculosis per se.  The 
matter is referred to the RO for appropriate action.

The appellant reported in a statement of August 5, 1996, that 
he is unemployable and in a statement of August 21, 2001, 
that he cannot continue to work.  In a statement of February 
10, 1997, the appellant reported that the VA audiological 
examiner of October 1996 injured his ear during the 
examination.  The Board deems the former statement to 
reasonably raise a claim for pension benefits, 38 C.F.R. 
§ 3.151 (2002), and for a total rating based on individual 
unemployability.  38 C.F.R. § 4.16 (2002).  The latter raises 
a claim under section 1151, title 38, United States Code.  
These matters are referred to the RO for appropriate action.

The Board is undertaking additional development on the issue 
of entitlement to a higher initial rating for bilateral pes 
planus with plantar fasciitis pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran developed rashes of the arms, torso and legs 
of varying descriptions during service in Southwest Asia now 
medically characterized as dermographia (or dermatographia) 
(also variously diagnosed as urticaria and atopic 
dermatitis).

2.  Tinea pedis and tinea cruris are diagnosed dermatological 
diseases, the former of which did not develop in service, the 
latter of which was acute and transitory in service without 
recurrence; the veteran does not have rashes of the fingers 
and hands or objective demonstration of sun sensitivity.

3.  Sores in the veteran's mouth have been diagnosed by 
description as aphthous stomatitis, a known diagnosis not 
attributable to an unknown illness beginning during or 
attributable to service in Southwest Asia, nor otherwise 
originating or getting worse in service.

4.  It is as likely as not that the veteran developed 
dysthymic disorder in service.

5.  The veteran does not have a disability objectively 
attributable to irritation of the eyes, and blurred vision is 
attributable either to refractive error not the result of 
disease or injury, or to choroidal or retinal disease 
unrelated to service.

6.  The veteran does not have a disability manifested by 
weight gain.

7.  The veteran developed irritable bowel syndrome related to 
service in Southwest Asia.

8.  The veteran does not have objective signs or symptoms of 
heartburn, nor did he develop heartburn in service.

9.  The veteran does not have a 10 percent disabling 
disability manifested by objective signs or symptoms of 
cough, shortness of breath, or other respiratory disorder, 
nor did any disability manifested by cough or shortness of 
breath begin or become worse in service.

10.  The veteran does not have disability due to impaired 
hearing.

11.  The veteran developed bilateral tinnitus in service.

12.  The veteran is not disabled to a degree of 10 percent by 
a condition manifested by throat irritation due to 
undiagnosed illness, and he did not develop or suffer 
worsening of a sinus or rhinitis disorder in service.

13.  The veteran does not have bladder incontinence.

14.  The veteran does not have objective signs or symptoms of 
disability manifested by dizziness, nighttime paralysis, or 
uncontrolled spastic movements of all muscle groups, or 
numbness of the feet that is 10 percent disabling, nor did he 
develop migraine headaches or blepharospasm in service.

15.  Sore gums are a manifestation of periodontal disease for 
which the law does not authorize disability compensation, and 
the veteran does not have tooth decay.

16.  The veteran does not have disability manifested by 
nosebleeds.

17.  The veteran does not have complete loss of the senses of 
smell or taste.

18.  The veteran does not have disability manifested by sore 
muscles and joints, except as due to low back strain, which 
did not originate in service

19.  A bony growth of the left knee does not cause disability 
and such bony growth did not begin in service.

20.  The veteran does not have any disability manifested by 
residuals of tuberculin skin test, of exposure to depleted 
uranium, or of exposure to microwave radiation.

21.  The veteran does not have disability manifested by sore 
spots on the head.

22.  The veteran did not develop chronic hypertension in 
service.

23.  The veteran does not have disability manifested by 
swollen glands of the neck.




CONCLUSIONS OF LAW

1.  Dermographia of the arms, torso, and legs is presumed 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  Tinea pedis, tinea cruris, rashes of the fingers and 
hands and sensitivity to the sun were not incurred in service 
and their incurrence in service cannot be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

3.  Disability manifested by sores in the mouth was not 
incurred in service and incurrence in service of such 
disability cannot be presumed.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Affording the veteran the benefit of the doubt, he 
incurred dysthymic disorder in wartime service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2002).

5.  Disabilities manifested by irritated eyes or blurred 
vision were not incurred in service, their incurrence cannot 
be presumed, and to the extent the veteran seeks service 
connection for refractive error, the claim is without legal 
merit.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

6.  A disability manifested by weight gain was not incurred 
in service and incurrence in service of such disability 
cannot be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

7.  Irritable bowel syndrome is presumed incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a)(2)(B) (West 2002); 38 C.F.R. 
§ 3.317 (2002).

8.  Disability manifested by heartburn was not incurred in 
service and incurrence in service of such disability cannot 
be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

9.  Disability manifested by cough, shortness of breath or 
other respiratory disorder was not incurred in or aggravated 
in service and incurrence of such disability cannot be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.317 (2002).

10.  The claim for service connection for impaired hearing is 
without legal merit.  38 U.S.C.A. §§ 1110, 1131 (2002); 
38 C.F.R. § 3.385 (2002).

11.  The veteran incurred bilateral tinnitus in wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (2002).

12.  Disability manifested by throat irritation was not 
incurred in service and incurrence in service of such 
disability may not be presumed, nor was chronic sinusitis or 
other allergic or vasomotor rhinitis or allergic sinusitis 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.317 (2002).

13.  Disability manifested by bladder incontinence was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

14.  Disability manifested by dizziness, nighttime paralysis, 
uncontrolled spastic movements of all muscle groups, numbness 
of the feet, migraine headaches, or blepharospasm was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

15.  Disability manifested by sore gums other than due to 
periodontal disease was not incurred in service and 
incurrence in service of such disability may not be presumed, 
and to the extent the claim seeks disability compensation for 
periodontal disease and tooth decay, it is without legal 
merit.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317, 3.381 (2002).

16.  Disability manifested by nosebleeds was not incurred in 
service and incurrence in service of such disability may not 
be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

17.  Disability manifested by impaired sense of smell or of 
taste was not incurred in or aggravated by service and 
incurrence of such disability in service may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 4.87a, Diagnostic Codes 6275, 6276 note 
(2002).

18.  Disability manifested by a bony growth on the knee was 
not incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

19.  Disability manifested by sore muscles and joints 
including low back strain was not incurred in service and 
incurrence in service of such disability may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

20.  Disability due to residuals of tuberculin skin test, to 
exposure to depleted uranium, or to exposure to microwave 
radiation was not incurred in service and incurrence in 
service of such disability may not be presumed.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

21.  Disability manifested by sore spots on the head was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

22.  Hypertension was not incurred in or aggravated by 
service and such incurrence may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2002).

23.  Disability manifested by swollen glands of the neck was 
not incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).  The veteran filed an original claim for 
service connection in March 1992.  No other specific forms 
are required to prosecute the claims at issue.  In response 
to an incomplete informal claim of July 1993, the RO notified 
the veteran by letter of July 1993 of the information 
necessary to complete his application for benefits.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA notified the 
veteran of information and evidence necessary to substantiate 
his claims in letters of August and September 1996.  Both 
identified information and evidence the production of which 
was the veteran's responsibility.  The September 1996 letter 
informed the veteran of information and evidence VA would 
seek for him when he produced the information necessary for 
VA to do so.  VA letters of October 1998, January 2000, and 
July 2001 again identified information and evidence necessary 
and the responsibilities of production.  The July 2001 letter 
amended the earlier statements of the veteran's and VA's 
relative obligations in producing and obtaining evidence, 
consistent with the enactment of the VCAA.  A September 2002 
supplemental statement of the case included the text of the 
regulations promulgated to implement the VCAA.  VA has 
discharged its duty to notify the veteran of the information 
and evidence necessary to substantiate his claim, and of who 
is responsible for obtaining or presenting it.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has successfully solicited 
lay statements from persons the veteran has reported 
possessed knowledge pertinent to his claims.  The RO 
requested a disability determination file from the Social 
Security Administration.  SSA informed VA it had found the 
veteran not disabled and provided no records.  The RO 
obtained all of the veteran's available medical records from 
Hines, Jackson, and Memphis VA Medical Centers, i.e., those 
facilities from which the veteran informed the RO he received 
treatment or examinations.  In a statement of February 1999, 
the veteran reported he could not further identify the dates 
he sought treatment at various VA facilities or the persons 
from whom he sought treatment.

The report of a January 20, 1994, VA Persian Gulf War 
protocol examination mentioned in two January 1994 statements 
of the veteran and referenced in a February 1994 VA 
outpatient progress note is incomplete.  The Board identified 
the documents specifically in its October 1998 remand to the 
RO.  The RO identified it in October 1998 requests to Jackson 
and Memphis VAMCs for records and in a subsequent December 
1998 request to Memphis VAMC in follow-up to Jackson's 
response that all of the veteran's medical records had been 
transferred to Memphis.  In September 2002, bearing the 
notation that it was the only record of a Gulf War 
examination, the RO received a copy of a January 20, 1994, 
Persian Gulf Registry Code Sheet.  The responses from each 
institution reveal that each has provided all records 
available.  Although VA medical records that the Secretary 
can reasonably expect to be of record when adjudicating a 
claim for benefits are constructively of record, Bell v. 
Derwinski, 2 Vet. App. 611 (1992), that constructive presence 
in adjudicating a claim does not extend to records that 
cannot reasonably be expected to be obtained.  The Jackson 
and Memphis VAMC responses of May and June 1999, 
respectively, sufficiently informed VA that the requested 
examination report cannot be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2002).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran repeated examinations 
between March 1992 and March 2000 evaluating the body parts 
and systems implicated in his claims.  The RO has obtained 
statements from practitioners, examiners, and VAMC 
administrators in response to the veteran's assertions of 
failure to treat or document alleged symptoms.  Regarding the 
Gulf War protocol examination, the veteran's complaints at 
the time of the examination, history of exposure to 
environmental factors, examinations performed, and resulting 
findings and diagnoses are recorded on the Persian Gulf 
Registry code sheet.  Additional history of exposure or 
possible exposure to environmental toxins is oft repeated in 
the record and has been reviewed by multiple examiners.  The 
work-ups and consultations noted on the code sheet as done 
have been repeated, some more than once.  Finally, a Gulf War 
protocol examination need not be repeated, as the matters 
addressed in it are elsewhere addressed in the medical 
record.  To the extent the loss of the report is the loss of 
documentation of the veteran's health status at that moment, 
another examination cannot remedy that loss; another 
examination now cannot reveal how he was then.  Ultimately, 
any sign or symptom that has not presented subsequently 
cannot be the basis of an award of benefits in any event.  
The veteran is not prejudiced by the loss of the reports.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  The SOC and SSOCs, copies of 
which were furnished the veteran, documented the evidence 
available to the RO at the time of each readjudication 
performed upon the receipt of additional evidence.  
Juxtaposed with the letters to the veteran requesting 
evidence and information and the October 1998 remand, the SOC 
and SSOCs informed the veteran of the failure to obtain 
certain evidence.

The Board sees no areas in which further development is 
needed.  The file reflects application, notice, and 
fulfillment of the requirements of the VCAA by the RO. 

Finally, to the extent the October 1998 Board remand created 
rights in the veteran and obligations on VA independent of 
the operation of the VCAA, Stegall v. West, 11 Vet. App. 268, 
271 (1998), the veteran's rights are vindicated to the extent 
possible and VA has discharged its duty to ensure 
implementation of it remand.

II.  Substantive Issues

All medical records referenced below are of VA examination 
and treatment unless noted otherwise.  The numbered 
subsections correspond to numbered issues, supra.  In the 
discussion, some issues are grouped together for economy 
because of shared elements of evidence or legal analysis, 
consequently, some issues appear out of numeric order.

A.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran reported hearing explosions and the sound of 
launching rockets.  He has not reported that any of his 
claimed diseases or other conditions were incurred while 
engaged in combat with the enemy.  Consequently, the Board 
does not find the evidentiary rules applicable to disease or 
injury incurred or aggravated in combat applicable to this 
case.  See 38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. 
§ 3.304(d) (2002).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  A statutory 
presumption of service connection applies to Persian Gulf 
veterans who exhibit objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, such 
as those listed in the applicable statute and regulation, 
that began while on duty in the Southwest Asia theater of 
operations or thereafter and that cannot be attributed to any 
known clinical diagnosis, or who have a diagnosed illness 
determined by the Secretary to warrant a presumption of 
service connection, and the chronic disability or included 
diagnosed illness is manifest to a degree of 10 percent by 
December 31, 2006.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).

On prescreening application for enlistment, the veteran 
reported allergies, noted as sinus/hay fever conditions.  The 
veteran was normal in all body parts and systems on 
examination for entrance into service.  He had a history of 
mild seasonal hay fever, and of exposure to tuberculosis 
without sequela, tonsillectomy and adenoidectomy, and 
circumcision, all without sequelae.  Consequently, he is 
presumed sound on entrance for purposes of determining 
entitlement to service connection for any disability 
resulting from a disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).  The only service medical records in 
service pertinent to any service connection claim at issue 
showed refractive error of the eyes in March 1990, warts on 
the fingers diagnosed as verrucae in June 1990, for which the 
veteran was referred for removal of the warts in July 1990, 
negative PPD test for tuberculosis in July 1990, complaints 
of rash in the groin area diagnosed as tinea cruris in June 
1990, and a single blood pressure measurement with a 
diastolic reading above 90 (126/91) in August 1990 without 
diagnosis of hypertension.  He had dental treatment for 
carious teeth and for periodontal disease, including a bone 
graft for bone loss at tooth number six.  In April 1994, the 
veteran reported he had no separation physical examination.

The veteran's initial claim for VA disability compensation of 
March 1992 was for his bilateral foot conditions only.  He 
reported no private medical treatment following service.  
There is no medical evidence for the year following 
separation from service from which can objectively be 
determined the status of any of the conditions claimed for 
service connection.  Consequently, the evidence does not 
permit a finding that any of the conditions for which he 
claims entitlement to service connection were chronic 
diseases presumed to be service connected if manifesting to a 
degree of 10 percent disabling during the year following 
separation from service.  See 38 U.S.C.A. § 1112(a) (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  Thus, none of 
the claimed disabilities can be service connected directly as 
chronic diseases shown as such in service or during an 
applicable presumptive period such that any later 
manifestation of the disease is service connected.  38 C.F.R. 
§ 3.303(b) (2002).

The veteran is entitled to service connection on a direct 
basis for any of the claimed conditions not shown during 
service to be chronic, but for which continuity of 
symptomatology is shown from service to the present.  See 
38 C.F.R. § 3.303(b).  A condition can be noted in service 
within the meaning of the regulation either by a competent 
medical practitioner or by a lay person, depending on whether 
the condition requires medical expertise to identify or is 
amenable to lay identification by empirical observation that 
does not require a specific expertise.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Except for those conditions noted above, service medical 
personnel did not note any other of the veteran's claimed 
conditions.  Two identical lay statements of June 1994, 
apparently written by the veteran and endorsed by the 
affiants, and lay statements of September and October 1996, 
each by one of the June 1994 affiants, reported their 
observations of the veteran in service, including while 
deployed together to the Southwest Asia theater of 
operations.  The affiants indicated they, like the veteran, 
were members of the Army band, detailed to other duties upon 
arrival in Southwest Asia.

The statements report observation of the veteran's exposure 
to the hazards of radioactive depleted uranium and plutonium; 
of chronic sinusitis; of the placement of his cot near that 
of a soldier who contracted tuberculosis; of exposure to 
intense microwave radiation; and of dizziness, blurred 
vision, and sinusitis.  These are beyond the expertise of the 
affiants to observe.  They identified themselves as musicians 
tasked with secondary duties such as perimeter guard, not 
weapons specialists or physicists.  Thus, they are not 
competent to report on exposure to radioactivity or microwave 
energy.  They are not physicians, and thus lack competence to 
identify, dizziness, blurred vision, sinusitis, or 
tuberculosis in a soldier near whom the veteran slept.  See 
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Moreover, 
exposure to environmental toxins and hazards is not notation 
of a condition with which the veteran can subsequently have 
continuity of symptomatology.

The affiants did report conditions and events that can be 
observed by a lay person without special expertise: the 
veteran's apparent confusion, forgetfulness, disorientation, 
fatigue and irritability; diarrhea (e.g., a reportedly 
observed accident in a sleeping bag); flatulence; athlete's 
foot, rashes and peeling skin on arms and body with 
scratching; coughing; nose bleeds; mouth sores; and being 
bruised by falling equipment are such conditions.  Moreover, 
hearsay evidence is acceptable if the reporter is competent 
to report the type of evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  It is within their lay competence to report 
that the veteran complained of sore or irritated throat and 
eyes, blurred vision, ringing in the ears, shortness of 
breath, pain in muscles and joints and runny nose.  Id.  
Thus, these things are conditions noted in service with which 
there can be continuity of symptomatology.  These conditions 
are distinguished from the veteran's claimed disabilities and 
complaints on post-service examination of chronic sinusitis, 
tinnitus, tinea pedis, and other specific medical diagnoses 
or attribution of symptoms to specific pathologies, which 
neither they nor the veteran is competent to diagnose.  
Espiritu, 2 Vet. App. 492.  Likewise, although a lay person 
will be unable to observe irritation of the throat and 
blurred vision, the veteran's report or complaint to the lay 
person is a sign of the condition in the sense that it is a 
non-medical indicator capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2002).

Additionally, any disease diagnosed after separation from 
service can be service connected if all of the evidence, 
including that pertinent to service shows the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

As a general matter regarding the veteran's credibility, the 
veteran has made contradictory statements that show he lacks 
credibility.  Most significantly, in statements of December 
1993 and March 1994, he reported seeking treatment in service 
that was denied him or not recorded.  In post service 
examination in March 1994, he told the examiner that he did 
not seek or have treatment for multiple conditions, and in 
subsequent examinations he told examiners he has not sought 
or been treated for various alleged complaints.  The Board 
cannot reconcile favorably to the veteran the contradiction 
between statements made to claims adjudicators and statements 
made to examining physicians.  The Board's conclusion is that 
the veteran's historical accounts can be taken as credible 
only when corroborated.

1.  Skin Disorders

a.  Dermographia

As noted in the statement of the issue, supra, the veteran 
has claimed entitlement to service connection for multiple 
skin conditions comprising dermatographia (occasionally 
dermographia in the medical records), urticaria, sun 
sensitivity, tinea pedis, tinea cruris, atrophic [sic] 
dermatitis (restated in the March 2000 report of general 
medical examination as "atopic" dermatitis), and rashes on 
feet, thighs, hands and fingers.  Various of the terms appear 
to be alternative names for the same condition, or the same 
condition identified by the reporting examiner with one or 
another of several possible terms consistent with the 
presentation observed.  Others are known, discrete diagnoses.

The record has multiple diagnoses of dermographism on VA 
examination.  The appearance of various weals and rashes 
variously on the neck, chest, back, arms, thighs (other than 
the groin) and calves were observed and reported on 
examination in March 1994 (diagnosed atopic dermatitis), 
sometimes with itching, sometimes in response to scratching 
(December 1996, September 1997-diagnosed dermographism 
unknown etiology), and sometimes pruritic (March 2000, 
diagnosed dermographism).  These were seen to appear and 
disappear during examinations (December 1996 and September 
1997), and the determination of unknown etiology was made 
after pathology study of biopsy and negative testing for 
histamine reaction.  The veteran sought outpatient treatment 
for rash in June 1996, with the impression question of 
urticaria.

It is the Board's impression that the several presentations 
variously called dermographia, urticaria, atrophic [sic] or 
atopic dermatitis, and rashes (excluding tinea pedis, tinea 
cruris and sun sensitivity, discussed below) are one 
condition.  The most comprehensive evaluation was done in 
December 1996, and the condition was seen again in a somewhat 
different presentation by the same examiner in September 
1997.  The Board is persuaded that the condition can 
accurately be called dermographia of unknown etiology for the 
purposes of adjudicating entitlement to service connection.  
The Board interprets the medical finding of unknown etiology 
as meaning the medical experts identify the condition by its 
appearance without knowing its cause.  In this case, this is 
sufficiently within the meaning of "unattributable to a 
known clinical diagnosis" to warrant service connection in 
consideration of the veteran's testimony and lay 
corroboration of onset during service in Southwest Asia.  
38 U.S.C.A. § 1117 (2002); 38 C.F.R. § 3.317 (2002).

b.  Tinea Pedis, Tinea Cruris, Rashes on Fingers and Hands

The veteran complained of rashes of the groin prior to 
deployment to Southwest Asia, which were diagnosed as tinea 
cruris and treated in service.  Tinea cruris was not 
documented or diagnosed in any VA examination of record other 
than the March 2000 examination report, which noted that the 
diagnosis appeared in the record; it was not observed or 
reported on current examination.  There is not continuity of 
symptomatology for tinea cruris, nor does all of the 
evidence, including that pertinent to service, show 
incurrence in service.  38 C.F.R. § 3.303(b), (d).

Tinea cruris is not amenable to service connection as an 
undiagnosed illness of a Persian Gulf War veteran for several 
reasons.  It is a known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(i).  It was seen in service prior to the 
veteran's deployment to Southwest Asia.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Tinea pedis is a known clinical diagnosis, and therefore 
cannot be presumed incurred during service in Southwest Asia.  
38 C.F.R. § 3.317(a)(1)(ii).  Entitlement to service 
connection for it must be proven directly.

Tinea pedis was not noted in service, notwithstanding that 
the lay testimony of rashes is sufficient to corroborate the 
onset of dermographia in service.  There is not continuity of 
symptomatology.  Significantly in this regard, the veteran 
mentioned foot injury on his initial application for VA 
disability benefits, but not problems of the skin of the 
feet.  He did not mention the skin of his feet when examined 
for flat foot in March 1992, and the examiner noted there 
were no changes of the skin of the feet.  The veteran first 
complained of foot fungus in January 1994, at the Persian 
Gulf Registry examination, when the first diagnosis of tinea 
pedis appeared in the veteran's medical records.  The 
preponderance of the evidence is against finding continuity 
of symptomatology between tinea pedis first diagnosed in 
January 1994 and any skin condition noted in service.  
38 C.F.R. § 3.303(b).  Likewise, in light of the documented 
discontinuity between service and first complaint of tinea 
pedis, the preponderance of the evidence is against finding 
that based on all of the evidence including that pertinent to 
service, tinea pedis, first diagnosed after service, was 
incurred in service.  38 C.F.R. § 3.303(d).

Sun sensitivity is not documented objectively in the record.  
The signs and symptoms the veteran reports are redness of the 
skin on exposure to the sun.  There is no evidence that this 
phenomenon amounts to a disability.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service).  Absent 
evidence of current disability, the claimed condition cannot 
be service connected.

Rashes on the hands and fingers are not shown objectively in 
any medical evidence of record.  The diagnosis and apparent 
treatment of verrucae of the fingers (warts) in service does 
not amount to evidence that the veteran has warts on the 
fingers now, which are nowhere currently diagnosed, or that 
the condition claimed as rashes of the hands and fingers are 
actually the warts noted in service.  Absent any objective 
evidence of any skin condition of the hands and fingers at 
any time subsequent to service, this element of the claim is 
also unsupported by evidence of current disability, and it 
must be denied.  Gilpin, 155 F. 3d at 1356; Degmetich, 104 
F.3d at 1332.

2.  Sores in the Mouth

The veteran was diagnosed on examination of the oral cavity 
in January 1997 with occasional aphthous stomatitis (canker 
sores).  Stedman's Medical Dictionary 113 (26th ed.).  None 
were seen on examination.

Aphthous stomatitis is a known clinical diagnosis, and 
consequently cannot be a disability resulting from an 
undiagnosed illness presumed incurred during service in 
Southwest Asia.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2002).  Entitlement to service connection for canker 
sores must be shown without reliance on the Gulf War 
statutory presumption.

There is no objective evidence of canker sores of the mouth 
in service.  The condition reported by the lay affiants in 
the September and October as the veteran's contemporaneous 
complaint of "sore spots in his mouth," or "some kind of 
mouth sore problem"  is not shown by any objective evidence 
to have continuity of symptomatology.  Notably, there has 
been no observation of the condition documented by any 
medical practitioner.  The preponderance of the evidence is 
against finding entitlement to service connection based on 
continuity of symptomatology with a condition noted in 
service or based on the totality of the evidence showing 
incurrence in service.  38 C.F.R. § 3.303(b), (d).



3.  Dysthymic Disorder

The Persian Gulf Registry examination of January 1994 
produced a diagnosis of depression.  Subsequent psychiatric 
examination with psychological testing in January 1997 
produced the impression of multiple signs and symptoms of 
emotional distress not attributable any known psychiatric 
diagnosis; the impression was "no psychiatric diagnosis 
warranted."  On another psychiatric examination with 
psychological testing in October 1997, the diagnosis was 
dysthymic disorder.  Neither the credentials of the examiner 
nor the thoroughness of the January or the October 1997 
report weighs in favor of finding one or the other of greater 
credibility or probative value.  The Persian Gulf Registry 
examination diagnosis was reported as the product of work-up 
and/or consultation with the diagnosis established.  Persian 
Gulf Registry Code Sheet item 25 C.  Assuming administrative 
regularity in the competent reporting of medical findings by 
medical professionals in the ordinary course of practicing 
medicine, this clearly tips the preponderance of the evidence 
towards concluding that the veteran has a diagnosed 
psychiatric illness.  Consequently, incurrence in service of 
dysthymic disorder cannot be a disability resulting from an 
undiagnosed illness presumed incurred during service in 
Southwest Asia.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2002).  Moreover, the fatigue, insomnia, depression, 
and poor concentration of which he complains are among the 
symptoms considered in reaching his psychiatric diagnosis.  
Consequently, they have no status independent of the 
diagnosis upon which to base a presumption of incurrence in 
Southwest Asia service of undiagnosed illness manifested by 
those signs and symptoms.  Id.

However, the veteran manifested behaviors in service that 
were noted by his affiant comrades.  A February 1995 
statement from the veteran's father describing the veteran's 
behavior after service contrasted with his behavior before 
service evidences continuity of symptomatology.  These 
behaviors are consistent with symptoms and findings that 
informed the October 1997 diagnosis of dysthymic disorder.  
The October 1997 examiner opined that the veteran's dysthymic 
disorder was associated with his service in Southwest Asia, 
as revealed by the examiner's comments and diagnosis, noting 
Axis IV specifically.  Weighing the lay statements together 
with the Persian Gulf Registry examination diagnosis of mild 
depression and the October 1997 diagnosis and opinion of a 
nexus between dysthymic disorder and service against the 
January 1997 finding of no psychiatric disorder, the evidence 
is approximately in equipoise.  The veteran is entitled to 
the benefit of the doubt and therefore to service connection 
for dysthymic disorder on a direct basis.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303(b) (2002).

4.  Irritation of the Eyes and Blurred Vision

The veteran has reported irritation of the eyes beginning 
during service in Southwest Asia, and his affiant comrades 
have corroborated his contemporaneous complaint.  Repeated 
examinations have failed to note any objective signs or 
symptoms of irritation of the eyes.  On complaint of chronic 
eye "burning" on outpatient visit in June 1996, the veteran 
was referred for evaluation at the eye clinic when the eyes 
were normal on examination.  In December 1996, the veteran 
gave a history of dryness of the left eye and intermittent 
blurred vision in both eyes.  Refraction examination found 
20/20 -1 distance and near vision in the right eye and 20/20 
distance and near vision in the left eye, deemed a normal 
examination.  All other aspects of the eyes were normal, 
including normal tear film.  In October 1997 the veteran 
complained of irritated and dry eyes, left greater than 
right, and occasional blurred vision.  The eyes were this 
time found 20/20 on refraction examination and in all 
ophthalmologic respects, including tear production.  In March 
2000 the veteran complained of recent onset of occasional 
right eye blurring with the left eye normal, diagnosed as 
idiopathic central serous retinopathy.  An ophthalmology 
report of the same date noted onset of right eye symptoms in 
February 2000.  The examination found a macular defect of the 
right eye and no pathology of the left eye.  Diagnoses were 
idiopathic central serous choroidopathy (ICSC) of the right 
eye and suspected normal tension glaucoma.  It is unclear 
whether glaucoma was suspected in both eyes or in the right 
eye only, so the Board will assume both eyes.

There is no objective evidence of signs or symptoms of 
irritation of the eyes.  Absent any objective sign or 
symptoms, the preponderance of the evidence is against 
finding that a disability related to irritation of the eyes 
is 10 percent disabling.  Disability due to undiagnosed 
illness initially manifesting during or after Southwest Asia 
service must be 10 percent disabling to be entitled to a 
presumption of incurrence in such service.  38 C.F.R. 
§ 3.317(a)(1)(i) (2002).  Consequently, irritation of the 
eyes cannot be a disability resulting from an undiagnosed 
illness presumed incurred during service in Southwest Asia.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
Therefore, entitlement to service connection must be shown 
without reliance on the Gulf War statutory presumption.

The veteran's claim is for a disability not shown objectively 
to exist.  His subjective sensation is not a basis to find 
continuity of symptomatology with a condition noted in 
service or incurrence in service based on all of the 
evidence.  38 C.F.R. § 3.303(b), (d); Gilpin, 155 F. 3d at 
1356; Degmetich, 104 F.3d at 1332.

To the extent that blurred vision refers to refractive error 
of the eyes, the veteran's claim is precluded as a matter of 
law.  Refractive error is not a disease or injury under VA 
laws and regulations, 38 C.F.R. § 3.303(c) (2002), 
consequently disability attributable to refractive error is 
not a disability resulting from disease or injury incurred or 
aggravated in service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  A claim for compensation for refractive error of the 
eyes seeks a benefit not provided by law and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent the veteran seeks service connection for 
blurred vision of the right eye attributable to the recently 
diagnosed retinal or choroidal disease, or of both eyes based 
on suspected glaucoma, the claim is for a known clinical 
diagnosis and the blurred vision cannot be a disability 
resulting from an undiagnosed illness presumed incurred 
during service in Southwest Asia.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002).  Entitlement to service 
connection must be shown without reliance on the Gulf War 
statutory presumption.

There is no objective evidence of continuity of 
symptomatology related to the ophthalmologic diagnoses of 
March 2000.  He had two normal eye examinations between 
separation from service and March 2000.  The preponderance of 
the evidence is that the right eye retinal or choroidal 
disease began long after service, and there is no evidence 
for the time of onset of glaucoma, which as of the most 
recent evidence of record was suspected and not firmly 
diagnosed.  Neither the veteran nor the affiant comrades are 
competent to have noted the diseases diagnosed or suspected 
in the March 2000 examinations.  Espiritu, 2 Vet. App. 492.  
There is no competent medical evidence to link the March 2000 
diagnoses with the blurred vision as a symptom reported as 
present since service.  The preponderance of the evidence is 
against finding find continuity of symptomatology with a 
condition noted in service or incurrence in service based on 
all of the evidence of ICSC or glaucoma.  38 C.F.R. 
§ 3.303(b), (d) (2002).

5.  Weight Gain

The veteran weighed 180 pounds at his service entrance 
physical examination in November 1989.  He weighed 
approximately 167 pounds in August 1990, the last weight 
shown in his service medical records.  He weighed 192 pounds 
at a June 1996 outpatient visit.  He weighed 212 pounds on 
examination in September 1997 and 205 pounds at a May 1999 
foot examination.  He weighed 217 pounds on VA examination in 
March 2000.

Although abnormal weight loss is among the examples of signs 
and symptoms of undiagnosed illness that can be presumed 
related to service in Southwest Asia, 38 C.F.R. 
§ 3.317(b)(12) (2002), weight gain is not.  The veteran has 
not presented any objective evidence that his weight gain 
since separation from service is in any way abnormal, 
associated with any disease process or illness, or associated 
in any way with service.  In the absence of objective medical 
evidence to the contrary, the Board finds there to be no 
disability associated with the veteran's weight gain.  In 
short, the veteran's claim for service connection for weight 
gain is a claim for compensation without a predicate current 
disability.  Gilpin, 155 F. 3d at 1356; Degmetich, 104 F.3d 
at 1332.  Such a claim seeks benefits not provided by law and 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



6.  Gastrointestinal Disease

a.  Lower GI

The veteran has submitted competent lay evidence of 
gastrointestinal symptoms while in Southwest Asia.  Evidence 
shows ongoing complaints and treatment for diarrhea.  He was 
treated while hospitalized for the Persian Gulf Registry 
examination on January 20, 1994, with complaints of diarrhea 
in June 1996, He obtained diagnoses of probable irritable 
bowel syndrome in September 1997 and March 2000 based on 
repeated examinations, medical histories, barium enema and 
endoscopy showing no other explanatory disease process.

Irritable bowel syndrome is a "medically unexplained chronic 
multisymptom illness . . . that is defined by a cluster of 
signs and symptoms" amenable to a presumption of incurrence 
during Persian Gulf War service in Southwest Asia.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Based on the 
veteran's lay competence to report alternating diarrhea and 
constipation, as he has for years, and the medical opinion 
that he probably has irritable bowel syndrome, the evidence 
supports service connection based on a presumption of 
incurrence during service the Southwest Asia theater of 
operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2002).  The lower gastrointestinal symptoms claimed 
by the veteran for service connection, diarrhea, 
constipation, and flatulence, are deemed part of the grant of 
service connection for irritable bowel syndrome.

b.  Upper GI

Heartburn is not shown by any medical evidence or opinion to 
be associated with the irritable bowel syndrome, the 
impression of which was based on the symptoms of alternating 
diarrhea and constipation.  No examining physician mentioned 
heartburn or any other upper respiratory sign or symptom in 
reaching the opinion of probable irritable bowel syndrome.  
December 1996 upper gastrointestinal study was negative.  
Heartburn has not been among the complaints the veteran has 
reported on examination.  Significantly in this regard, the 
veteran presented the September 1997 examiner with a written 
list of 20 current complaints at the general medical 
examination, heartburn not among them.  The examiner did a 
gastrointestinal examination, at which the veteran also did 
not mention heartburn.  The veteran did not mention heartburn 
to the March 2000 examiner.  The March 2000 examiner reviewed 
the veteran's entire VA medical record and did not report 
complaints or findings of heartburn.

In sum, the veteran apparently gratuitously included 
heartburn among the several signs and symptoms of 
gastrointestinal condition for which he sought service 
connection.  There is no objective evidence of heartburn and 
no subjective evidence beyond the bare claim.  The inclusion 
of heartburn in the claim is a claim for compensation without 
a predicate current disability.  Gilpin, 155 F. 3d at 1356; 
Degmetich, 104 F.3d at 1332.  Such a claim seeks benefits not 
provided by law and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

7.  Respiratory Symptoms including Cough and Shortness of 
Breath

The veteran claims to have respiratory symptoms including 
cough and shortness of breath.  On respiratory examination in 
September 1997, the examiner diagnosed persistent cough of 
unknown etiology, no other pathology found; the veteran 
coughed at the end of each expiration on examination.  Chest 
x-ray was normal except for an elevated left hemidiaphragm, 
and pulmonary function tests were normal in December 1996 and 
February 1997.  A chest CT found residual thymic tissue in 
the area of the elevated left hemidiaphragm.  The March 2000 
examiner reviewed the records and opined that neither was of 
clinical significance.  On examination of nose and sinus in 
October 1997, the veteran did not cough and did not mention 
cough or shortness of breath.  On examination in March 2000, 
the veteran denied having any problems with breathing.  He 
said he still had post-nasal sinus drainage from rhinitis or 
sinus that might be causing coughing.  The examiner diagnosed 
cough of unknown etiology versus secondary to postnasal 
drainage.

The weight of the evidence is that the veteran does not have 
a discrete disability manifested by cough or shortness of 
breath.  Whether there is disability as a result of 
undiagnosed illness that can be presumed service connected 
based on onset during or after service in Southwest Asia is 
determined by reference to rating criteria in 38 C.F.R. part 
4 (2002).  See 38 C.F.R. § 3.317(a)(4) (2002).  The only 
disease that includes cough as a criterion of a 10 percent 
rating, bronchiectasis, requires productive cough and the 
necessity of treatment.  38 C.F.R. § 4.97, Diagnostic Code 
6601 (2002).  The cough has never been shown objectively to 
be productive, and there is no evidence the veteran has ever 
been treated for it.  Consequently, the evidence is against 
finding a 10 percent disability on which to predicate a 
presumption of service connection.  Absent evidence of a 
disability, cough cannot be presumed service connected based 
on Persian Gulf War service in Southwest Asia.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2002).

The veteran has not shown continuity of symptomatology with a 
condition manifested in service by coughing.  He did not 
report coughing in his initial claim, or on his Persian Gulf 
Registry examination.  The discontinuity between the time his 
affiant comrades noticed him coughing in service and his 
first complaint to medical personnel compels finding there is 
not continuity of symptomatology upon which to base service 
connection for a respiratory condition manifested by 
coughing, and the preponderance of the evidence is against 
awarding service connection based on the totality of the 
evidence including that pertinent to service.  38 C.F.R. 
§ 3.303(b), (d) (2002).

The veteran does not have shortness of breath.  Although he 
has reported shortness of breath as early as December 1993, 
he has not demonstrated shortness of breath on pulmonary 
testing or on any instance of observation.  On September 1997 
general medical examination he reported shortness of breath 
walking from the parking lot to the examination, but on 
examination his breath sounds were even.  He made a poor 
inspiratory effort.  On examination in March 2000, he denied 
shortness of breath.  Having a claimed disability currently 
is prerequisite to service connection for that disability.  
Gilpin, 155 F. 3d at 1356; Degmetich, 104 F.3d at 1332.  In 
sum, the preponderance of the evidence against granting 
service connection for disability due to a respiratory 
condition manifested by cough and shortness of breath.

8.  Impaired Hearing

Disability due to impaired hearing is defined by regulation 
for VA purposes.  See 38 C.F.R. § 3.385 (2002).  The 
regulation sets forth the amount and frequency distribution 
of diminished hearing acuity and the alternative criterion of 
speech discrimination.  The technical audiometric 
specifications for measuring impaired hearing are also 
prescribed in the regulation.  Id.  That is, the fact of 
measurable impairment of hearing is not sufficient to 
establish service connection for impaired hearing, even if 
the measurable reduction in hearing acuity undebatably 
occurred during service.

The veteran had audiometry examinations on entrance into 
service, again in service in December 1990, and by VA in 
December 1996.  He has a high frequency sensorineural hearing 
loss that does not amount to a hearing loss disability under 
VA regulation.  See 38 C.F.R. § 3.385.  Absent a hearing 
impairment of legal significance for VA disability 
compensation purposes, the veteran's claim must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

9.  Tinnitus

On audiological examination in December 1996, the veteran 
reported high-pitched tinnitus.  Tinnitus is a noise in the 
ears as ringing, buzzing, roaring, ticking, etc.  Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988).  The 
December 1990 audiological study in service noted the 
veteran's routine exposure to hazardous noise.  He was issued 
hearing protection at the time of the examination, but 
apparently had not been previously, according to the 
interpretive information on the reverse of the report form.  
He was not issued double protection.  He has reported onset 
of tinnitus while in service, and his affiant comrades 
reported his contemporaneous complaint in service.  The 
December 1996 examiner noted the veteran's complaint of 
tinnitus and opined it may be due to exposure to noise in the 
military.  The evidence is sufficient to support a finding of 
incurrence in service warranting service connection.  
38 C.F.R. § 3.303(d) (2002).

10, 20.  Sinus Disorder, Throat Irritation

The veteran complained of sinus drainage in December 1993, at 
which time outpatient examination showed slightly greenish 
nasal discharge.  The veteran has diagnoses of allergic and 
vasomotor rhinitis and possible allergic sinusitis, made on 
examination in October 1996, January 1997 and March 2000.  X-
ray study of the sinuses in September 1997 was negative for 
any suggestion of sinus pathology.  The veteran and his 
affiant comrades reported he had sinusitis while in Southwest 
Asia.

The veteran has a diagnosis of rhinitis.  Thus, to the extent 
that the complaints of nasal symptoms that he identified as 
sinusitis are due to allergic and vasomotor rhinitis, they 
are diagnosed, known clinical entities.  The presumption of 
service connection afforded disability due to undiagnosed 
illness in Persian Gulf War veterans of service on Southwest 
Asia does not apply to those conditions.  Likewise, the 
impression of possible allergic sinusitis takes that 
condition out of the realm of signs or symptoms 
unattributable to any known diagnosis.  The Persian Gulf War 
presumption is not applicable to this claim.  38 C.F.R. 
§ 3.317(a)(1) (2002).  Additionally, the veteran reported to 
the January 1997 mouth and throat examiner that he had had 
nasal congestion before the Gulf War that had gotten worse 
since.  To the extent that any of his currently claimed 
conditions are increases in conditions that preexisted 
service in Southwest Asia, they may not be presumed to be 
disabilities due to undiagnosed illness incurred during 
service in Southwest Asia.  38 C.F.R. § 3.317(a) 

Regarding throat irritation as a discrete disability due to 
undiagnosed illness, the veteran did not claim throat 
irritation in his initial claim for service connection.  It 
is not listed among the complaints noted on the Persian Gulf 
Registry code sheet.  He made no complaint about throat 
irritation at the March 1994 general medical examination.  
His throat appeared normal on outpatient observation in June 
1996.  It had only mild injection without gross erythema on 
special mouth and throat examination in January 1997.  Nose 
and sinuses examination in September 1997 showed the 
nasopharynx, oral cavity and oropharynx within normal limits.  
Indirect laryngoscopy and nasopharyngoscopy were normal.  The 
hypopharynx and larynx were grossly normal.  There was good 
bilateral true vocal fold motility.  On general medical 
examination in March 2000, the veteran reported he still had 
post-nasal drainage from rhinitis and sinusitis, but he did 
not complain about throat irritation, nor did the examiner 
note signs or symptoms of throat irritation.  The only 
evidence of chronic throat irritation is the veteran's 
subjective report.  The one objective finding of mild 
injection in January 1997 does not amount to the 10 percent 
disability prerequisite to application of the undiagnosed 
illness presumption.  38 C.F.R. § 3.317(a)(1)(i) (2002).  The 
Board does not find a 10 percent disability in one positive 
finding out of five examinations in six years.

Considered for direct service connection, none of the 
diagnoses to which the veteran's nasal symptoms are 
attributed were shown to be chronic diseases in service.  
38 C.F.R. § 3.303(b).  The veteran's and his lay affiants' 
reports of sinusitis are not cognizable evidence of that 
disease in service, as they lack the expertise necessary to 
diagnose medical conditions.  Espiritu, 2 Vet. App. 492.  The 
condition of nasal symptoms reported by the lay affiants 
constitutes a condition noted in service, but the failure to 
report it on Persian Gulf Registry examination constitutes a 
discontinuity in symptomatology.  The veteran reported to the 
March 1994 examiner that he took Actifed for sinus symptoms, 
but no such symptoms were found on examination.  The veteran 
reported failure to seek medical treatment for symptoms.  
January 1997 examination revealed slight symptoms producing 
the impression of allergic and vasomotor rhinitis.  September 
1997 general medical examination was negative for sinus 
symptoms, but gave a diagnosis of probably intermittent 
sinusitis, apparently based on history from the veteran.  In 
October 1997, he had a somewhat dry nasal cavity with 
injected mucosa and otherwise negative findings for the 
nasopharynx on ENT examination, producing the diagnoses of 
allergic rhinitis and possible allergic sinusitis.  The March 
2000 examiner also noted these diagnoses in the record.

The lack of findings confirming chronic sinusitis together 
with the x-ray study negative for sinusitis makes the 
evidence weigh clearly against finding the veteran to have 
chronic sinusitis.  Consequently, the questions of continuity 
of symptomatology or the totality of evidence showing 
incurrence in service are moot.  The lack of objective 
evidence of continuity of the symptomatology diagnosed as 
allergic or vasomotor rhinitis and as possible allergic 
sinusitis precludes service connection for continuity of 
symptomatology between a current condition and a condition 
noted in service.  The preponderance of the evidence is 
likewise against finding direct service connection for throat 
irritation as a discrete disability.

Additionally, the allergic and vasomotor rhinitis and 
allergic sinusitis were not aggravated in service for two 
reasons.  First, the conditions were reported by history on 
entrance, not noted on examination, thus the presumption of 
soundness as to sinus/hay fever conditions was not rebutted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
Second, even if any of these conditions were deemed to have 
preexisted service, the objective evidence, including the 
dearth of active symptoms on repeated examination, does not 
permit the conclusion that there was an increase in severity 
during service, i.e., the evidence cannot show the conditions 
worse after service than before; there was no aggravation.  
38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  All of the evidence including that pertinent to 
service does not permit a finding of incurrence or 
aggravation in service of sinus disease, or rhinitis, or 
throat irritation.  38 C.F.R. §§ 3.303(b), (d), 3.306 (2002).

11.  Bladder Incontinence

On outpatient visit of February 4, 1994, the examiner noted 
the veteran had no bladder incontinence.  On genitourinary 
examination in September 1997, the veteran reported a history 
of bladder incontinence, which had resolved.  Based on 
clinical interview, the examiner diagnosed history of stress 
incontinence, resolved.  In March 2000, the veteran informed 
the examiner that incontinence was not a problem.

Admittedly, the long pendency of this claim has provided time 
for a condition that may have been problematic at the outset 
of the claim to resolve.  Nonetheless, VA cannot pay 
compensation without current disability, and a claim for 
compensation absent the predicate disability is a claim for 
benefits not provided by law, which must be denied.  Gilpin, 
155 F. 3d at 1356; Degmetich, 104 F.3d at 1332.  Such a claim 
seeks benefits not provided by law and must be denied.  
Sabonis, 6 Vet. App. at 430.

12, 17, 18, 23, 25.  Neurologic Disorders Including 
Dizziness, Night-time Paralysis, Uncontrolled Spastic 
Movements of all Muscle Groups, Headaches, and Numbness of 
the Feet

The veteran asserts having each of the above symptoms while 
serving in Southwest Asia, which has continued to the 
present.  Of the claimed symptoms, nighttime paralysis, which 
the veteran reported on examination in March 1994, has not 
been mentioned to a medical practitioner since.  He has not 
sought medical treatment for any the neurological complaints.  
He was neurologically negative on outpatient examination on 
February 4, 1994, when he sought treatment for low back pain.  
However, on February 17, 1994, he returned to the outpatient 
clinic for observation of what he called spasm.  The examiner 
noted a knotted muscle in the right calf.  The veteran 
reported muscle twitching in the arms legs and upper body on 
March 1994 examination, none of which did the examiner find.

A neurological examination in September 1997 found the 
veteran's history consistent with migraine headaches and 
blepharospasm (tonic spasm of the orbicularis oculi muscle, 
producing more or less complete closure of the eyelids-
Dorland's Illustrated Medical Dictionary 215 (27th ed. 1988).  
The examiner found none of the symptoms that the veteran 
reported as frequent and unpredictable.  Examination revealed 
no neurological signs consistent with the claimed symptoms.  
There were no muscular signs consistent with the claimed 
symptoms, such as alterations in tone.  In October 1997 
examination of the nose and sinuses, the veteran denied 
vertigo.

Of all of the complaints, the only ones objectively witnessed 
by medical personnel were low back muscle spasms and knotted 
muscle of the right calf in February 1994 and a September 
1997 general medical examiner's impression of slight 
objective diminished sensation to monofilament along the 
distal soles of the feet, where the examiner noted there was 
slight callus formation.  Also, there was an impression of a 
slight, subjective, reduction of sensation to touch along the 
base of the fifth metatarsals, noted on examination of the 
feet in May 1999.  The veteran's father reported in a 
February 1995 statement that the veteran had observable 
muscle twitches after returning from the Gulf War.  The Board 
does not find these credible corollaries with the alleged 
frequent spasms of every muscle or with the alleged numbness 
of the feet in the absence of objective medical 
corroboration.

The evidence regarding the muscle spasm reveals that the 
veteran's testimony must be taken carefully in context and 
not generalized.  In the March 1994 examination, he reported 
that a doctor, who prescribed muscle relaxants, noted his 
muscle spasms.  This statement misrepresents or obfuscates 
that he was treated on the evening of February 4, 1994, for 
paravertebral muscle spasm associated with an episode of low 
back pain that he then reported began that afternoon.  To the 
extent the veteran reported it to the March 1994 examiner as 
evidence of a generalized spastic condition, it was a 
misunderstanding or a misrepresentation by the veteran.  
Either way, it does reveal the limited reliability of the 
veteran's testimony.

The veteran has not produced evidence of any objective signs 
or symptoms that warrant service connection for disability 
manifested by dizziness, night-time paralysis, uncontrolled 
spastic movements of all muscle groups, headaches, and 
numbness of the feet.  Absent any objective signs or 
symptoms, these complaints cannot be presumed service 
connected based on Persian Gulf War service in Southwest 
Asia.  Alternatively, even if the single knotted right calf 
muscle and the slight sensory deficit of the feet were deemed 
objective signs or symptoms of an undiagnosed illness, 
neither amounts to the 10 percent disability prerequisite to 
entitlement to the statutory presumption.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2002).

Migraine headache and blepharospasm are known diagnoses.  The 
Persian Gulf War presumption is not for application to those 
conditions.  38 C.F.R. § 3.317(a)(1) (2002).  Entitlement to 
service connection for these must be established on a direct 
basis.  38 C.F.R. § 3.303 (2002).  Neither of these is shown 
to be an organic disease of the nervous system that was 10 
percent disabling within one year of separation from service.  
Consequently, the chronic disease presumption applies to 
neither disorder.  See 38 C.F.R. §§ 3.307, 3.309(a) (2002).

The veteran was diagnosed with tension headaches in March 
1994 and history of migraine in September 1997.  He has not 
shown continuity of symptomatology with a condition noted in 
service.  Blepharospasm was not noted in service, hence it 
cannot represent a symptomatology continuous with a condition 
noted in service.  The totality of the evidence, including 
that related to service, which shows neither headaches nor 
blepharospasm, does not permit finding either headaches or 
blepharospasm were incurred in service.  38 C.F.R. 
§ 3.303(b), (d) (2002).

13.  Sore Gums and Tooth Decay

The veteran does not have a disability of the gums or teeth 
due to an undiagnosed illness.  He has diagnosed periodontal 
disease attributable to poor oral hygiene, according to a 
January 1997 dental examination.  Consequently, the Persian 
Gulf War presumption is not for application as to this claim.    
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).

Service medical records show the veteran had periodontal 
disease in service, for which he had a bone graft as 
ameliorative treatment in June 1990, see 38 C.F.R. 
§ 3.306(b)(1) (2002), within 180 days of entrance into 
service.  VA dental examination in January 1997 revealed 
generalized mild to moderate periodontal disease with 
localized areas of severe periodontitis.  Tooth decay, or 
caries, is not documented in the service or post-service 
medical record.  The soreness of the gums and the expression 
of pus from periodontal abscess are documented in several 
medical examinations.

Neither periodontal disease nor restorable caries may be 
service connected for compensation purposes; they may be 
service connected for treatment only.  38 C.F.R. § 3.381 
(2002).  The veteran has not applied for treatment.  This 
regulation is dispositive of the claim for disability 
compensation as a matter of law.  Whereas the veteran has 
made a claim for a benefit not provided by law, the claim 
must be denied.  Sabonis, 6 Vet. App. 426.

14.  Nosebleeds

The veteran and his affiant comrades have reported that he 
had nosebleeds while serving in Southwest Asia.  The veteran 
reported a history of relapsing epistaxis (nosebleeds) on 
examination in March 1994.  No bleeding was noted on 
examination, but the history and current laboratory finding 
of low hematocrit was felt to necessitate medical follow-up.  
No follow-up is seen in the veteran's medical records.  
Examinations of the nose in September and October 1997 noted 
the veteran's complaints of nosebleeds.  Nares were without 
erythema, lesions, blood or discharge in September 1997 and 
the nasal cavity was somewhat dry with injected mucosa.  On 
March 1997 examination, the nasal mucosa was thickened and 
the passages narrowed, but there was no bleeding.  The 
veteran reported he had not had much problem with nosebleeds 
lately.

The veteran has not shown objective signs and symptoms of 
nosebleeds.  The epistaxis reported by history has never been 
seen by a medical practitioner.  The signs and symptoms of 
the nose documented on repeated examinations have been 
attributed to various causes, but the nosebleeds have been 
attributed to none of them.  The veteran's most recent 
report, in March 2000, makes this claim also one for a 
disability he does not seem to have.  Absent objective signs 
and symptoms of current epistaxis, there is neither 
disability due to undiagnosed illness that can be presumed 
incurred during service in Southwest Asia, 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2002), nor a direct basis for 
service connection.  38 C.F.R. § 3.303 (2002).  Gilpin, 155 
F. 3d at 1356; Degmetich, 104 F.3d at 1332.  Such a claim 
seeks benefits not provided by law and must be denied.  
Sabonis, 6 Vet. App. at 430.



15, 16.  Diminished Senses of Smell and Taste

The veteran reports diminished senses of smell and of taste 
since serving in Southwest Asia.  On testing during a mouth 
and throat examination in January 1997, the veteran was 
unable to smell coffee, but he could smell something when 
presented with ammonia.  He could taste salt and sugar.  On 
testing during a nose and sinus examination in October 1997, 
the veteran could not distinguish among cinnamon, vanilla, 
anise and ammonium other than to say they were pleasant or 
foul smelling.  Thus, he is shown to have a diminished but 
existing sense of smell and to have a sense of taste.

A 10 percent disability for loss of sense of smell or of 
sense of taste requires complete loss of those senses.  
38 C.F.R. § 4.87a (2002).  Whereas the veteran has both 
senses, he has not shown the 10 percent disability due to 
loss of senses of smell or taste prerequisite to presuming 
incurrence of either during service in Southwest Asia as the 
result of undiagnosed illness.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002).

The veteran must therefore establish service connection for 
diminished senses of smell and taste on a direct basis.  In 
short, there is no objective evidence of such losses in 
service, nor that such condition was noted in service.  
Consequently, neither diminished sense of smell nor of taste 
can be service connected as a chronic disease shown as such 
in service with subsequent manifestation, or as based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2002).  
Finally, as there is neither a disease diagnosed after 
service to which the sensory impairments is attributable nor 
evidence pertinent to service to show it existed then, the 
preponderance of the evidence is against the claim for direct 
service connection.  38 C.F.R. § 3.303(d) (2002).



19, 21.  Multiple Sore Muscles and Joints including of the 
Low Back and Bony Growth of the Left Knee

The veteran sought outpatient treatment for a sore back of 
several hours' duration on February 4, 1994.  He reported 
having low back pain for about two years, with a sudden 
increase without precipitating factors.  On examination 
revealing no neurological signs or symptoms and positive 
paravertebral muscle spasm, the diagnosis was low back 
strain.  On February 17, 1994, an outpatient clinician noted 
a knotted calf muscle, without comment on soreness or other 
sensation in the muscle.  On examination in March 1994, the 
veteran reported muscle twitching all over his body lasting a 
few days at a time, beginning in July 1991, with the muscles 
sore to the touch during the episodes.  As noted previously, 
II.A.18, supra, the veteran misreported that a VA examiner's 
notation of knotted calf muscle was the witnessing and 
notation of this phenomenon.  The examiner noted essentially 
full ranges of motion of all joints without muscle pain, 
except for diminished effort in lumbar range of motion 
related to the veteran's fear of causing pain, and in the 
ankles related to objectively painful plantar fasciitis.  The 
veteran presented in a wheel chair.  He was able to put on 
his shoes without difficulty.  The examiner did not find or 
report any objective evidence of multiple sore muscles or 
joints.

On joint examination in September 1997, the veteran reported 
muscle and point pain in all muscles and joints since his 
Gulf War service.  He described a feeling in the joints of 
bone against bone and aching in all of his bones and joints.  
Examination was remarkable for being normal in all joints, 
except for range of motion of the low back noted be have been 
done with poor effort.  There was no crepitus, instability or 
other objective sign or symptom of any illness in any joint.  
Pertinent laboratory tests were all negative.  The diagnosis 
was joint pain, undetermined etiology.

General medical examination of September 1997 showed a small 
raised area over the left patella, but no functional 
impairment.  All musculature was full in mass and strength 
and clinically unimpaired.  The veteran reported his use of a 
cane because he sometimes became weak, felt the room spin, 
and he fell.  The veteran was essentially normal on 
neurologic examination.  The examiner diagnosed general 
deconditioning.  General medical examination in March 2000 
found no objective signs or symptoms of muscle soreness, 
other than the well-documented plantar fasciitis.

On examination of the joints in March 2000, the veteran 
reported use of aspirin occasionally, and no other anti-
inflammatory medication.  Regarding the bump on his knee, he 
reported it appeared in 1992 or 1993.  He stated that he had 
no symptoms or disability related to the growth on his knee, 
but he wanted it acknowledged.  The examiner diagnosed an 
osteophyte of the superior border of the left patella without 
related disability.  The examination was otherwise negative 
except for plantar fasciitis and pes planus, discussed below.

In short, there is no objective evidence of any 
musculoskeletal signs or symptoms of disability, other than 
the February 1994 diagnosis of low back strain.  Absent some 
objective evidence of disability from sore muscles and joints 
due to undiagnosed illness, there is no basis to apply the 
Gulf War presumption.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).  Absent some objective findings, 
the rendering of the veteran's subjective complaints as joint 
pain of unknown etiology is not a finding of disability due 
to unknown illness that warrants application of the 
presumption.

There is no evidence upon which to even base analysis whether 
the veteran has a musculoskeletal disease that was shown to 
be chronic in service or during an applicable presumptive 
period, and there is no evidence of a condition noted in 
service with which there could be continuity of 
symptomatology.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  He 
has disclaimed having disability of the left knee, and the 
disclaimer is consistent with the objective evidence.  The 
low back strain was not diagnosed subsequent to February 
1994, and was apparently acute.  The veteran's reluctance to 
implement range of motion on examination is not evidence of 
an actual low back disorder that can be service connected 
given that the examiner did not find a basis for a diagnosis.  
His ability to put on his shoes while in a wheel chair shows 
range of motion enough to conclude his demonstration during 
examination was not genuine.  In sum, the preponderance of 
the evidence is against finding direct service connection for 
any musculoskeletal disorder other than the currently 
service-connected pes planus with plantar fasciitis.  

22, 26, 27.  Residuals of Tuberculin Skin Test, of Exposure 
to Depleted Uranium, of Exposure to Microwave Radiation

The veteran had a negative tuberculin skin test in service.  
Even if exposure to depleted uranium and to microwave 
radiation were conceded to have happened, the veteran has not 
alleged or shown evidence of any residuals of any of these.  
Regarding exposure to depleted uranium, the Secretary of 
Veterans Affairs has specifically determined that there is no 
basis to establish a presumption of service connection based 
on service in the Persian Gulf during the Persian Gulf War 
for any disease due to exposure to depleted uranium.  66 Fed. 
Reg. 58784-85 (Nov. 23, 2001).

The December 1994 private urine test that was positive for 
uranium is not evidence of an associated disability, even 
though it is evidence of uranium ingestion.  Likewise, the 
literature of unidentified source the veteran submitted 
showing estimates of radiation doses from exposure to varying 
amounts of depleted uranium is not evidence of any objective 
condition in him.

The Board cannot speculate what residuals of exposure to 
tuberculin skin test and of exposure to microwave radiation 
might be.  Absent the veteran's production of evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability related to the claimed cause, VA has 
no duty to examine him to find a disability or to speculate 
what disability might possibly exist.

As regards residuals of tuberculin skin test, exposure to 
depleted uranium and exposure to microwave radiation, the 
veteran has submitted claims for disability compensation 
without any evidence of related current disability, which 
must consequently be denied.  Gilpin, 155 F. 3d at 1356; 
Degmetich, 104 F.3d at 1332; Sabonis, 6 Vet. App. at 430.

24.  Sore Spots on the Head

On skin examination in December 1996, the veteran reported 
onset of headaches behind the ears and on top of his head 
while in Southwest Asia.  See II. A. 23, supra, for 
discussion of headaches.

The veteran did not claim sore spots on the head in his 
original claim for disability compensation, nor is the 
complaint noted on the Persian Gulf Registry code sheet.  He 
first mentioned it to a doctor at the March 1994 general 
medical examination, when he reported sore spots on his head 
and behind his ears; he denied any past medical treatment for 
it.  The veteran's reported sore spots behind his ears were 
subjective, without objective lesion observed, and he did not 
mention any sore spots on his head.  The veteran mentioned no 
sore spots on his head (other than headaches) in the December 
1996 skin examination.  Again, on neurological examination in 
September 1997, the veteran related pain on top of his head 
to headaches, not to any other, discrete condition, sign, or 
symptom.  September 1997 general medical examination noted 
the veteran's complaint of sore spots on the top of his head, 
but found the head normocephalic and atraumatic.  The March 
2000 general medical examination was likewise negative.

In short, there is no objective evidence of sore spots on the 
head that can be the basis of service-connected disability 
compensation whether presumed to be due to an undiagnosed 
illness contracted during or because of service in Southwest 
Asia, or on any direct basis.  This claim must be denied.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002); Gilpin, 155 F. 3d at 1356; Degmetich, 
104 F.3d at 1332; Sabonis, 6 Vet. App. at 430.

28.  Hypertension

Hypertension is a known diagnosis, therefore the undiagnosed 
illness presumption does not apply.

The veteran did not have hypertension diagnosed in service, 
nor are there any elevated blood pressure readings during the 
year following separation from service.  Consequently, 
hypertension cannot be service connected as a chronic disease 
shown as such in service or presumed chronic in service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2002).  There are no 
elevated blood pressure readings in the service medical 
records, consequently, hypertension was not noted in service 
and cannot be service connected based on continuity of 
symptomatology with a condition noted in service.  38 C.F.R. 
§ 3.303(b) (2002).  The veteran is shown to have had labile 
hypertension for a time after service, with multiple but not 
all blood pressure readings in the hypertensive range.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) 
(hypertension defined) (2002).  The diagnosis was established 
on general medical examination in September 1997 based on 
blood pressure readings at 15-minute intervals.  Given the 
dearth of evidence of hypertension in service, the 
preponderance of the evidence is against finding that all of 
the evidence, including that pertinent to service shows 
incurrence of hypertension in service.  38 C.F.R. § 3.303(d) 
(2002).  In sum, the preponderance of the evidence is against 
granting service connection for hypertension.  38 U.S.C.A. 
§ 1110, 1131 (West 2002).

29.  Swollen Glands in the Neck

Review of the medical evidence of record shown no objective 
finding of swollen glands of the neck by any examiner.  The 
Board will not speculate what condition the veteran means to 
present as swollen glands in the neck, but his lay diagnosis 
is not competent medical evidence that he has swollen glands 
of the neck, Espiritu, 2 Vet. App. 492, and it is not 
probative evidence of objective signs or symptoms in support 
of his claim.  38 C.F.R. § 3.317 (2002).

Whereas the veteran does not have swollen glands of the neck, 
there is no basis for service connection on any basis.  This 
claim must be denied.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002); Gilpin, 155 F. 3d at 
1356; Degmetich, 104 F.3d at 1332; Sabonis, 6 Vet. App. at 
430.


ORDER

Service connection for dermographia (also identified as 
urticaria and atopic dermatitis), dysthymic disorder, 
irritable bowel syndrome, and bilateral tinnitus is granted.

Service connection for sun sensitivity, tinea pedis, tinea 
cruris, and rashes on feet, thighs, hands, and fingers; sores 
in the mouth; irritation of the eyes and blurred vision; 
weight gain; heartburn; respiratory symptoms including cough 
and shortness of breath; impaired hearing; throat irritation; 
sinus or rhinitis disorder; bladder incontinence; dizziness, 
nighttime paralysis, uncontrolled spastic movements of all 
muscle groups, numbness of the feet, headaches, 
blepharospasm; periodontal disease claimed as sore gums, 
tooth decay; nosebleeds; diminished sense of smell; 
diminished sense of taste; sore muscles and joints including 
low back strain; bony growth on the knee; residuals of 
tuberculin skin test; residuals of exposure to depleted 
uranium, residuals of exposure to microwave radiation; sore 
spots on the head; hypertension; and swollen neck glands is 
denied.



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

